DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Remarks and Amendments
Applicant’s amendments filed January 13, 2022 have been entered.  All rejections and objections not explicitly maintained herein are withdrawn.  The rejections below constitute the full set of rejections being applied to the instant claims.
With respect to the rejection of claims 18-25 for double patenting, the terminal disclaimer filed on January 13, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,675,722 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
With respect to the rejection of claims 18-25 for obviousness under 35 USC 103, Applicants traverse the rejection on several grounds, each of which has been considered but was not found to be persuasive to overcome the rejection.
Applicants first contend that the Bunning reference is exclusively directed towards hairspray compositions and does not teach or suggest antimicrobial compositions.  This is not persuasive because inserting the property “antimicrobial” into the claimed composition is simply a recitation of an inherent feature of the composition.  In particular, ethanol itself is known to be antimicrobial whether or not the prior art recognizes that feature of the compound, because a chemical compound and its properties are inseparable.  Further, as known in the art (and evidenced by Chatterjee, cited herein), “very low ethanol concentrations affect the viability and growth recovery in post-stationary-phase Staphylococcus aureus populations” (title) where microbicidal activity of ethanol compositions have been demonstrated at concentrations of 2.5% to 70% (see Introduction).  Thus, the insertion of the property “antimicrobial” into the claimed compositions recites a feature that is known in the art for ethanolic compositions. 
Applicants go on to argue that the Bunning reference is not analogous art to the claimed invention because the reference relates specifically to hairspray compositions. To this end, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the reference is at least reasonably pertinent to the presently claimed invention as they both contain teachings related ethanolic compositions comprising a silane surfactant.  Furthermore, there is nothing in the instant claims that would preclude a hairspray composition.  Finally, the alleged distinction of Bunning as being directed to low-alcohol formulations contrasted with the instant invention as “foaming high alcohol sanitizing compositions” is not compelling since there is overlap between the alcohol range in the Bunning reference and the instant claims, and there is no claimed requirement for a foaming high alcohol sanitizing composition.  Applicant’s contention that “the art of hydroalcoholic antimicrobial compositions is not remotely analogous to the art of low-residue hairspray” is not convincing when the “low-residue hairspray” is also a hydroalcoholic composition with an antimicrobial concentration of ethanol. Applicants contend that one would have to modify the Bunning weight percent of alcohol to achieve the antimicrobial ranges of the instant claims, but this is not convincing since the evidentiary reference shows that antimicrobial concentration range for ethanol starts at a much lower concentration than that suggested by Applicants.    
Finally, with respect to the arguments about the recitation of a foamable composition in claim 25, the term “foamable” is part of the preamble of the claim.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  In the present case, the structural and chemical components of the composition are recited in claim 1, and claim 25 does not set forth any additional elements beyond that required by claim 1.  Since the body of the claim sets forth all limitations of the claimed invention, the preamble is not given patentable weight.  It is suggested that Applicants may amend the claim to require some additional structural feature or component to achieve this result claimed in the preamble and potentially set forth the instantly claimed invention from the prior art.
Thus, for all the reasons set forth above as well as those described in the original rejection, the rejection is maintained herein.

Status of the Claims
Currently, claims 18-25 are pending in the instant application, each of which are under consideration herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,658,552 (“the ‘552 publication”).
The instant claims are drawn to an alcoholic composition comprising at least 60 wt% of a C1-4 alcohol, or a mixture of two or more C1-9 alcohols, and a polyalkoxylated silane surfactant, consisting of bis-PEG-18 methyl ether dimethyl silane.  Dependent claims contain further limitations regarding the amount of each component of the claimed composition.
Determining the scope and contents of the prior art

The ‘552 publication teaches a hairspray composition comprising the following components: 
    PNG
    media_image1.png
    311
    438
    media_image1.png
    Greyscale
.
Notably, ethanol, propanol and isopropanol (each of which is recited in instant claim 19) are recited in a list of only three alcoholic components.  There are three exemplified compositions having, respectively: (a) 34.7 wt% ethanol and 0.5 wt% silicone wax of formula I where n=m=16; (b) 26.6 wt% ethanol and 0.8 wt% silicone wax of formula I where n=m=16; and (c) 31.9 wt% ethanol and 0.5 wt% silicone wax of formula I where n=m=16.  
Ascertaining the differences between the prior art and the claims at issue
The difference between the instant claims and the prior art is that the exemplified compositions do not contain an anticipatory amount of ethanol, and with respect to the elected species of surfactant the exemplified compositions have n=16 rather than n=18 for the PEG chain.
Resolving the level of ordinary skill in the pertinent art

With regard to the overlapping ranges of weight ratios, MPEP 2144.05 provides that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992);
Notably, the prior art weight range of lower alcohol goes up to “about 50%” which given its broadest reasonable interpretation of the word “about” can read on the claimed requirement for at least 60 wt% in claim 18; at least 65 wt% in claim 22; and at least 68 wt% in claim 23.  Further, the preferred weight range of ethanol goes up to 40 wt%.
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
With respect to the difference between the exemplified siloxane surfactant and the claimed species, MPEP 2144.09(II) states the following: 
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).












Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers.”  Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214  which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g.,  ortho v. para).”  See also MPEP 2144.09, second paragraph.  The instant application does not provide any evidence that the instant surfactant possess any unexpected results in comparison to those of the prior art.  Consistent with this reasoning, it would have been prima facie obvious to have selected any disclosed value of n or m in the relatively narrow range of 10-20, to arrive at compositions “yielding no more than one would expect from such an arrangement.”  Further, it is noted that the PEG-18 groups required by the instantly elected species are included in an even more narrow preferred subgenus in the prior art, which discloses that n=m=14-18 is the most preferred value (col. 1, line 51).
There is no evidence that the resulting composition would yield any unexpected results as an effect of the modifying the amount of ethanol to a weight % suggested by the ‘552 publication, or as a result of utilizing a homologous siloxane surfactant which falls within a narrow subgenus of surfactants indicated as being preferred.  Accordingly, the instantly claimed composition is found to be prima facie obvious over the teachings of the ‘552 publication.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699